[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                JANUARY 7, 2008
                                No. 07-12595                   THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                      D. C. Docket No. 06-00340-CV-W-N

GERALDINE CALDWELL,


                                                        Plaintiff-Appellant,

                                      versus

JO ANNE B. BARNHART,
Commissioner of Social Security,

                                                        Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                                (January 7, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Geraldine Caldwell appeals the district court’s order affirming the
Commissioner’s denial of her application for disability insurance benefits (“DIB”)

under 42 U.S.C. § 405(g), and supplemental security income (“SSI”) under 42

U.S.C. § 1383(c)(3). On appeal, Caldwell argues that: (1) the Administrative Law

Judge (“ALJ”) erred by failing to consider and state what weight she gave to a state

probate order of civil commitment; (2) the ALJ erred when she failed to explain

what weight she gave to two medical opinions; (3) the ALJ erred by discrediting

the opinions of two treating psychiatrists; and (4) the ALJ’s combined errors result

in reversible error.

                                 I. BACKGROUND

       On October 6, 2003, Caldwell applied for DIB and SSI. She alleged in her

application that she suffered from hypertension and acute psychosis with

depression. She stated that the disability onset date was June 17, 2003, the date on

which an ALJ had denied her previous application for DIB and SSI. After a

hearing, the ALJ denied her benefits on November 3, 2005. The Appeals Council

denied her subsequent request for review, and, consequently, the ALJ’s decision

became the final decision of the Commissioner of Social Security. See Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986) (per curiam). Caldwell then filed suit

in district court, and the district court affirmed the ALJ.

                           II. STANDARD OF REVIEW



                                            2
      We review a social security case to determine whether the Commissioner’s

decision was supported by substantial evidence and whether the correct legal

standards were applied. Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

                                 III. DISCUSSION

A. Probate Court Commitment Order

      Caldwell first argues that the ALJ erred because she failed to state what

weight she gave to a state probate court order of civil commitment. While we

agree with Caldwell that the ALJ is required to “state specifically the weight

accorded to each item of evidence and why [she] reached that decision,” Cowart v.

Schweiker, 662 F.2d 731, 735 (11th Cir. 1981), the ALJ’s failure only constitutes

reversible error if it created an evidentiary gap that caused unfairness or clear

prejudice. Brown v. Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (per curiam).

      Caldwell was committed for less than two weeks, from August 31, 2001

until September 10, 2001. As the district court recognized, the psychological

expert that the ALJ consulted examined Caldwell’s records from August 2001 to

the date of the hearing. The ALJ adopted the expert’s testimony that Caldwell’s

condition had improved significantly since August 2001. Accordingly, the ALJ’s

failure to explicitly state the weight that she gave to the commitment order did not

create an evidentiary gap, and Caldwell’s first argument fails.



                                           3
B. Weight Given to Medical Opinions

      Caldwell next argues that the ALJ erred when she failed to explain what

weight she gave to the opinions of Dr. Kenneth Warren, an examining

psychologist, and Dr. Scott Bell, an examining physician.

      An ALJ’s failure to state with particularity the weight given different

medical opinions is reversible error. Sharfarz v. Bowen, 825 F.2d 278, 279 (11th

Cir. 1987) (per curiam). When, however, an incorrect application of the

regulations results in harmless error because the correct application would not

contradict the ALJ’s ultimate findings, the ALJ’s decision will stand. See Diorio v.

Heckler, 721 F.2d 726, 728 (11th Cir. 1983).

      1. Dr. Bell

      The ALJ consulted a vocational expert (“VE”) to help her assess Caldwell’s

residual functional capacity. In response to a hypothetical question based on an

individual with specific limitations similar to Caldwell’s, the VE testified that such

a person would have few restrictions beyond an inability to perform complex and

varied tasks but could perform light, unskilled jobs such as production assembler,

cafeteria attendant, and machine tending operator. Caldwell argued before the

district court that the ALJ erred by not including Dr. Bell’s findings in the

hypothetical limitations that she presented to the VE. Dr. Bell had seen Caldwell



                                           4
for a consultative physical examination in relation to Caldwell’s previous

application for benefits on February 6, 2003. His examination notes indicated that

Caldwell had no relevant “visual, communicative, or work place environmental

limitations,” but he recommended in his physical capacities evaluation that

Caldwell only “occasionally” work around “fumes, noxious odors, dust, mists,

gases, or poor ventilation” or around moving mechanical parts.

      We agree with the district court that the ALJ’s failure concerning Dr. Bell’s

opinions was harmless error because the application of Dr. Bell’s limitations would

not have changed the result. Based on the VE’s testimony, the ALJ found that

Caldwell had the residual functional capacity to perform jobs existing in significant

numbers in the national economy. The job of production assembler, as normally

performed in the national economy, requires no exposure to moving parts,

humidity, atmospheric conditions, toxic or caustic chemicals, or “other

environmental conditions.” Department of Labor, Selected Characteristics of

Occupations Defined in the Revised Dictionary of Occupational Titles, 706.687-

010 (1993). Thus, because the limitations that Dr. Bell highlighted would not

affect Caldwell’s ability to perform one the of jobs that, according to the VE, is

appropriate for Caldwell and exists in significant numbers in the national economy,

the ALJ’s failure to discuss the weight she gave to Dr. Bell’s findings was



                                          5
harmless.

      2. Dr. Warren

      The ALJ’s failure to state what weight she accorded Dr. Warren’s opinion

was also harmless. The record includes a Psychiatric Review Technique form and

Mental Residual Functional Capacity Assessment form, both completed by Dr.

Warren on January 9, 2004. The ALJ mentioned Dr. Warren’s findings, but did

not state what weight she gave them. The ALJ explicitly stated, however, that she

gave substantial weight to the testimony of Dr. Doug McKeown, citing that his

testimony was generally consistent with the record. Dr. Warren’s findings do not

contradict Dr. McKeown’s testimony.

      Dr. McKeown testified that Caldwell had a moderately impaired ability to

maintain “concentration in persistence and pace for periods of time up to two

hours.” Dr. Warren similarly suggested that Caldwell would need a break every

two hours. Both Dr. Warren and Dr. McKeown agreed that Caldwell could

perform simple tasks. The doctors also agreed that Caldwell’s medical records

showed that she had improved with treatment. Dr. Warren recommended that

Caldwell be restricted from “close personal contact with the general public,” which

is consistent with the ALJ’s finding that Caldwell could perform the jobs of

machine tender and production assembler. Moreover, Dr. Warren’s opinions do



                                         6
not otherwise contradict the ALJ’s findings. Accordingly, the ALJ’s failure to

state what weight she gave to the opinions was harmless error.

C. Discredited Medical Opinions

      Third, Caldwell argues that the ALJ erred by discrediting the opinions of

two treating psychiatrists, Dr. Mark Livingston and Dr. Josue Becerra. The

testimony or opinion of a treating physician must be given substantial or

considerable weight unless there is “good cause” for not doing so. Lewis, 125 F.3d

at 1440. “Good cause” exists where (1) the treating physician’s opinion was not

bolstered by the evidence, (2) the evidence supported a contrary finding, or (3) the

treating physician’s opinion was conclusory or inconsistent with his own medical

records. Id. The ALJ must clearly articulate, however, the reasons for giving less

weight to the opinion of a treating physician, and the failure to do so constitutes

reversible error. Id.

      In her opinion, the ALJ explicitly rejected the assessments provided by

Dr. Livingston and Dr. Becerra, stating that she discredited their opinions because

they were inconsistent with their own treatment notes. The psychiatric records

from South Central Alabama Mental Health, where Dr. Livingston and Dr. Becerra

treated Caldwell, indicate that her mental status was “normal” and “appropriate,”

and that she consistently experienced no acute symptoms. On May 18, 2004, the



                                           7
psychiatric records indicate that Caldwell’s mental health status was “well

maintained.” On August 10, 2004, the psychiatric records reflect that no changes

needed to be made to Caldwell’s treatment. On January 18, 2005, the records

indicate that the psychiatrists discontinued Caldwell’s Wellbutrin treatment and

that she was “doing well.” The records also indicate that Caldwell’s progress

toward her treatments goals was consistently rated as “good,” and the most recent

record shows that Caldwell’s progress was rated as “excellent.” The latest

psychiatric record, May 17, 2005, indicates that Caldwell’s memory, attention

span, and impulse control were good. The psychiatrist noted that Caldwell’s

mental status was normal, her behavior was normal, her affect was appropriate, her

thought process was clear, and her thought content was normal.

       Unlike those records, the residual functional capacity questionnaires that

Livingston and Becerra completed for Caldwell on March 3, 2004 and May 31,

2005, respectively, both describe Caldwell’s limitations as “mild,” “moderate,”

“moderately severe,” and “severe.” Thus, substantial evidence supports a finding

that the treatment records from South Central Alabama Mental Health contradict

the medical opinions listed on the doctors’ questionnaires. Accordingly, the ALJ

did not err.

D. Combined Errors



                                          8
      Caldwell lastly argues that the combination of errors results in reversible

error. Because the ALJ did not commit any material errors, we disagree.

                                 IV. CONCLUSION

      Upon review of the record and the parties’ briefs, we find no reversible

error. Accordingly, we affirm.

      AFFIRMED.




                                          9